Title: To John Adams from United States Senate, 9 February 1797
From: United States Senate
To: Adams, John



9 Feb. 1797

on motion ordered Resolved that the Secretary of the Senate, be directed and he is hereby directed, I lay before the president of the United States a copy of the Journal of yesterday the 8. Instant relative to the opening and counting the votes for president and Vice president of the United States, and the declaration of the president of the Senate consequent thereon: and also to present to the president, a copy of the notification given by the president elect of the time place and manner of qualifying to execute the duties of his office.
A